Title: Thomas Jefferson to James Madison, 31 October 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Oct. 31. 12.
          This will be handed you by Monsr de Neufville a person of distinction from France who came over to this country with his family some years ago, & is established as an Agricultural citizen near New Brunswick in Jersey. he brought recommendations from some friends of mine which established his merit, as well as his right to any service I could render him. since his settlement in Jersey I have heard him spoken of as one of the most amiable & unoffending men on earth. he has asked a letter of introduction to you, as he goes on to Washington to sollicit the reception of his nephew in the military school at West point. the nephew is 15. years old, & so far has recieved an education trés soignée. I have apprised M. de Neufville of the possibility that the number of competitors for places in that school may produce difficulties & delays, that the principles of our government admit little exercise of partiality partialities in it’s public functionaries, and have prepared him of course for a possible disappointment proceeding from circumstances unconnected with the dispositions of the Executive. so that should he succeed he will be made the more happy & thankful. in any event he will be very sensible to any kindnesses & attentions which shall manifest a recognition of the personal merit of which he cannot but feel a consciousness. the favor will at the same time be acknoleged by myself on behalf of friends beyond the water who have claims of gratitude on me towards a person recommended by them. Accept always the assurance of my constant friendship and respect.
          
            Th:
            Jefferson
        